                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO . 5:21-CV-00129-M

 STEVEN E. GORRELL, on behalf of             )
himself and all others similarly situated,   )
                                             )
       Plaintiff,                            )
                                             )
                                                                        ORDER
                    V.                       )
                                             )
WAKE COUNTY,                                 )
                                             )
_ _ _D  _e_fi_e n_d_an
                     _ t_. _ _ _ _ _ _ _ _ _ )


       For good cause shown, the parties' Joint Motion Requesting a Stay of Litigation [DE-26]

is GRANTED . This action is stayed until Monday, September 13 , 2021 , to permit the parties to

pursue mediation, pursuant to their joint request. Within fourteen (14) days of the date that the stay

expires, Monday, September 27, 2021 , the parties shall either submit a notice informing the court

that the matter has been resolved and file the appropriate notice or stipulation of dismissal pursuant

to Federal Rule of Civil Procedure 41(a)(l)(A), or if the matter is not resolved through mediation,

Defendant shall file its answer or otherwise response to the Complaint.


       SO ORDERED this the        /fJ~      of May, 2021.




                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT JUDGE
